Exhibit 10.23

HEXION SPECIALTY CHEMICALS, INC.

SUMMARY OF TERMS OF EMPLOYMENT

FOR JOSEPH BEVILAQUA

 

Position:    EVP and President, Epoxy and Phenolics Division Base Salary:    $
500,000 per year, paid bi-weekly    You will be paid on a bi-weekly basis, with
your checks being electronically deposited to your bank checking or savings
account(s). Effective Date:    August 10, 2008 Incentive:    You will continue
to be eligible to participate in the Hexion 2008 Incentive Compensation Plan.
Your target incentive award remains at 70% of your base salary. Your 2008
incentive will be prorated using your base salary and target incentive prior to
your promotion and your base salary and target incentive after your promotion is
effective. (Promotional changes that occur on or before the 15th of any month
will be considered as a full month for calculation purposes.) The Incentive
Compensation Plan is contingent upon the achievement of specific company
economic goals as well as individual incentive goals. The terms of this plan and
eligibility for participation are reviewed annually Severance:    This agreement
confirms that in the event that you were to lose your job through no fault of
your own you are eligible to receive the following severance package:    •    18
months of your then base salary    •    18 months of company contributions
towards the cost of continued medical and dental coverage (COBRA)    •    12
months of Executive Outplacement services    •    Payment for accrued, but
unused vacation    •    Repatriation back to Columbus, Ohio based on the terms
of your International Assignment. Relocation:    You will receive detailed terms
on your International Assignment to The Netherlands. However if you choose, you
be covered under the Hexion Homeowner Buyout Program. Before initiating any
action with your move, please contact Madeline Frank at SIRVA Relocation, phone
630-570-8965. She has been retained by Hexion to assist you with all phases of
your move and can help you with any questions you may have. Terms of Plans:   
Some of the above are highlights of various plans or programs, and all are
subject to the terms of the actual plans and programs.



--------------------------------------------------------------------------------

“AT WILL” Statement:    The legal nature of this employment contract is one “AT
WILL”, which means that either you or the Company can end this relationship at
any time.    Other than as changed herein, the terms of your Amended and
Restated Employment Agreement dated as of August 12, 2004 will remain in place.

 

OFFER ACCEPTED:       

 

    

 

  Signature      Date  